The opinion of the Court was delivered orally by
Shepley, C. J.
The question here raised is, how is the officer to obtain his fees for committing persons to the house of correction. Chap. 152, § 12, of R. S. provides in what cases the county commissioners are required to audit and order them to be paid out of the county treasury. One case specified is, when the party shall be acquitted, or being convicted, shall not be sentenced to pay costs; another, when the party is sentenced to pay the costs, but does not pay them to the justice ; in these cases the commissioners are expressly authorized to allow the fees to be paid out of the county treasury.
But it is said chap. 178, <§> 11, contemplates these costs to be paid by the persons committed, or by the towns where they have their residence, and not by the county. This section does not in any way militate with the one before cited. That the costs are not paid to the justice, gives the commissioners jurisdiction, and makes it their duty to audit and allow them. But in this case the action cannot be maintained, as the commissioners have not found that the fees charged were due.

Plaintiff nonsuit.